COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


                                                          §
    JASON SCOTT,                                                                No. 08-13-00108-CR
                                                          §
                                    Appellant,                                    Appeal from the
                                                          §
    v.                                                                          432nd District Court
                                                          §
    THE STATE OF TEXAS,                                                   of Tarrant County, Texas
                                                          §
                                    Appellee.                                    (TC# 1285118D)
                                                          §


                                        MEMORANDUM OPINION

           Appellant has filed a motion to dismiss this appeal pursuant to Rule 42.2(a) of the Texas

Rules of Appellate Procedure.1 Because Appellant has complied with the requirements of Rule

42.2(a), we grant the motion and dismiss the appeal.



May 29, 2013
                                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




1
    Appellant has also moved to dismiss his appeals in three companion cases.